DETAILED ACTION
Status of Claims
	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to claim 1 are withdrawn in view of Applicant’s amendment.  
	The previous grounds of rejection stand. 
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2002/0187355), in view of Ikumoto et al. (US 2015/0267310) and in view of Haruhara et al. (JP 2008-028336).
Regarding claim 1, Crosby discloses a tin plating method (title) comprising the step of forming a tin plating deposition layer on a substrate [0014] for connectors, lead frames, packaging, optoelectronic components, etc. [0040] using a tin plating solution, wherein the tin plating solution comprises:
A soluble salt containing at least a stannous salt [0019];
An acid selected from an organic acid and an inorganic acid or a salt thereof [0022];

A leveling agent (e.g. aromatic aldehyde, [0035] or grain refiner [0033]),
Wherein the surfactant may optionally be ethyloxylated bisphenol A comprising 10 or 8 mol EO [0027] (= 308 or 348 molecular weight; m = 4 or 5),
The plating solution comprising aromatic aldehyde (e.g. leveling agent according to the instant claim) and carboxylic acid [0033]. Regarding the claimed mass average molecular weight, Crosby discloses the ethyloxylated bisphenol A having 8 or 10 moles of EO which equates to 308 or 348 in weight, which is close enough to the claimed range of 400 to 1300 that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 A).  
Crosby differs from the instant claim in that Crosby fails to disclose the claimed vias having different via diameters and the carboxylic acid as an α, ß –unsaturated carboxylic acid.  
Ikumoto discloses a tin electroplating method and bath (title) comprising at least one leveling agent such as α, ß –unsaturated carboxylic acid (abstract). Ikumoto teaches the inclusion of specific two kinds of leveling agents to produce excellent recess filling property and to suppress generation of voids [0026]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising α, ß –unsaturated carboxylic acid because Ikumoto teaches that the inclusion of α, ß –unsaturated carboxylic acid in combination with another leveling agent and surfactant produces excellent recess filling property and 
The combination does not disclose the substrate having vias having different via diameters. 
Haruhara discloses manufacturing an electronic component using a plating method wherein the substrate comprises a plurality of via holes wherein the via holes vary in diameter (Figure 9). Haruhara discloses in conventional electrolytic plating method, there are cases where the growth rate of plating varies when the diameters of via holes are different. Normally, when the via hole diameter is large, the plating solution ion exchange efficiency is improved, so the plating growth rate tends to increase. On the other hand, in the portion where the via hole diameter is small, the plating growth rate is low. For this reason, it is difficult to suppress variations in the growth rate of plating in a substrate on which via holes having different diameters are formed.  Figure 7A shows an arrangement of electronic components (e.g. semiconductor chips) formed on the substrate, and each electronic component shows an example of the size of a via hole to be formed. As described above, via holes having different sizes are often formed in a region where one chip is formed.  For example, when via holes have different diameters as shown in Figure 7A, the conductive layer may be divided as shown in Figure 7B. Haruhara teaches that when the current value is controlled, variations in the growth rate of plating due to the difference in via hole diameter can be suppressed, and high-quality electronic components can be manufactured (pages 6-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a substrate with vias having 
Regarding claims 2 and 5, Ikumoto discloses the use of an antioxidant [0094], the use of mixed surfactants or more than one surfactant [0034], and an alcohol having 1 to 3 carbon atoms [0087] in the tin plating solution.
Regarding claim 3, Crosby discloses wherein the tin plated deposit will be reflowed [0003].  Ikumoto discloses reflowing tin for bump formation (abstract).  
Regarding claim 4, Ikumoto discloses forming circuit boards [0004].  Crosby discloses forming wiring boards [0040].  
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (JP 11-269691), in view of Ikumoto et al. (US 2015/0267310) and in view of Haruhara et al. (JP 2008-028336).
Regarding claim 1, Tsuji discloses a tin alloy plating method (abstract, Ag-Sn) (= a method of forming a tin or tin alloy plating deposition layer comprising the step of forming a tin or tin alloy plating deposition layer on a substrate),
Wherein the tin alloy plating solution comprises:
A tin salt (page 8 = a soluble salt containing at least stannous salt);
Inorganic or organic acid (page 8 = an acid selected from an organic acid and an inorganic acid or a salt thereof);
A surfactant (page 8 = a surfactant);
A leveling agent (page 10 = a leveling agent);

The leveling agent including for example m-chlorobenzaldehyde (page 10) or dicarboxylic acid (page 11). Regarding the inclusion of both leveling agents, duplication of a leveling agent has no patentable significance unless a new an unexpected result is produced (MPEP § 2144.04 VI B). 
Tsuji fails to disclose the substrate comprising vias having different via diameters and wherein the carboxylic acid is a α,ß-unsaturated carboxylic acid.  
Ikumoto discloses a tin electroplating method and bath (title) comprising at least one leveling agent such as α, ß –unsaturated carboxylic acid (abstract). Ikumoto teaches the inclusion of specific two kinds of leveling agents to produce excellent recess filling property and to suppress generation of voids [0026]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising α, ß –unsaturated carboxylic acid because Ikumoto teaches that the inclusion of α, ß –unsaturated carboxylic acid in combination with another leveling agent and surfactant produces excellent recess filling property and suppresses generation of voids [0026].  Similar to Tsuji, Ikumoto discloses the use of polyoxyalkylene phenyl ethers (abstract).  It would have been obvious to modify the carboxylic acid leveling agent of Tsuji to enhance the filling properties.
The combination does not disclose the substrate having vias having different via diameters. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a substrate with vias having multiple kinds of via diameters because Haruhara teaches that when producing electronic components, it is conventional to produce the components with varying diameters and adjusting and controlling the current to account for the varying diameters.  
Regarding claims 2 and 5, Ikumoto discloses the use of an antioxidant [0094], the use of mixed surfactants or more than one surfactant [0034], and an alcohol having 1 to 3 carbon atoms [0087] in the tin plating solution.
Regarding claim 3, Ikumoto discloses reflowing tin for bump formation (abstract).  
Regarding claim 4, Ikumoto discloses forming circuit boards [0004].  

Additional pertinent references made of record:
JP2000-26991
JP2001-262391

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive. On page 11, the remarks state that the claimed invention aims to provide a method of forming tin plating having uniform height on a substrate even in a pattern having different bump diameters.  The instant claims do not recite or indicate any claim language directed towards the uniformity of the tin plating.  Regarding the amended language including a mass average molecular weight, the prior art reference Crosby discloses the tin plating bath comprising an ethyloxylated bisphenol A comprising 10 or 8 mol EO [0027] (= 308 or 348 molecular weight; m = 4 or 5).  Crosby discloses the ethyloxylated bisphenol A having 8 or 10 moles of EO which equates to 308 or 348 in weight, which is close enough to the claimed range of 400 to 1300 that one of ordinary skill in the art would expect the same or similar predictable result. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Wherein the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795